Name: Commission Regulation (EC) No 2142/98 of 6 October 1998 opening an individual invitation to tender for the sale for export of vinous alcohol
 Type: Regulation
 Subject Matter: food technology;  beverages and sugar;  cooperation policy;  trade policy;  trade
 Date Published: nan

 EN Official Journal of the European Communities 7. 10. 98L 270/12 COMMISSION REGULATION (EC) No 2142/98 of 6 October 1998 opening an individual invitation to tender for the sale for export of vinous alcohol THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine (1), as last amended by Regulation (EC) No 1627/98 (2), Having regard to Council Regulation (EEC) No 3877/88 of 12 December 1988 laying down general rules for the disposal of alcohol obtained from the distillation opera- tions referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies (3), Whereas Commission Regulation (EEC) No 377/93 (4), as last amended by Regulation (EC) No 1448/97 (5), lays down detailed rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies; Whereas small quantities of teste e code alcohol in the form of by-products of the compulsory distillation of vinous alcohol provided for in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 are stored in a large number of distilleries in Italy; whereas that alcohol should be disposed of quickly in view of the cost of storage and the characteristics of the alcohol which make long-term storage difficult; whereas, for logistical reasons, this teste e code alcohol should be included in a consignment of alcohol for export to certain Caribbean and Central American countries; Whereas vinous alcohol stored in Greece should also be offered for sale in view of the cost of storage and, for logistical reasons, should be included in this invitation to tender; Whereas a specific security should be provided for to ensure that the alcohol is physically exported from the customs territory of the Community and non-compliance with the date laid down for export should be progressively penalised; whereas this security must be independent of the performance guarantee ensuring that the alcohol is removed from storage and the awarded alcohol is used for the purposes laid down; Whereas Commission Regulation (EEC) No 2192/93 (6), concerning the operative events for the agricultural conversion rates used in the wine sector and amending Regulation (EEC) No 377/93, specifies the agricultural conversion rates to be used to convert the payments and securities provided for in connection with individual in- vitations to tender into national currency; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 A sale by individual invitation to tender No 245/98 EC shall be held for a total quantity of 201 430,442 hecto- litres of alcohol obtained from the distillation operations referred to in Article 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the Greek and Italian interven- tion agencies. Article 2 The alcohol offered for sale:  shall be for export outside the European Community,  must be imported into and dehydrated in one of the following third countries:  Costa Rica,  Guatemala,  Honduras, including the Swan Islands,  El Salvador,  Nicaragua,  St Kitts and Nevis,  Bahamas,  Dominican Republic,  Antigua and Barbuda,  Dominica,  British Virgin Islands and Montserrat,  Jamaica, (1) OJ L 84, 27. 3. 1987, p. 1. (2) OJ L 210, 28. 7. 1998, p. 8. (3) OJ L 346, 15. 12. 1988, p. 7. (4) OJ L 43, 20. 2. 1993, p. 6. (5) OJ L 198, 25. 7. 1997, p. 4. (6) OJ L 196, 5. 8. 1993, p. 19. EN Official Journal of the European Communities7. 10. 98 L 270/13  Saint Lucia,  Saint Vincent, including the Northern Grenadines,  Barbados,  Trinidad and Tobago,  Belize,  Grenada, including the Southern Grenadines,  Aruba,  Netherlands Antilles (CuraÃ §Ã £o, Bonaire, Saint Eustace, Saba and the southern part of Saint Martin),  Guyana,  United States Virgin Islands,  Haiti,  must be used only as motor fuel. Article 3 The location and reference numbers of the vats concerned, the quantity of alcohol contained in each vat, the alcoholic strength and the characteristics of the alcohol as well as certain specific conditions are given in Annex I hereto. Article 4 The sales shall take place in accordance with Articles 13 to 18 and 30 to 38 of Regulation (EEC) No 377/93. However, notwithstanding Article 15 of Regulation (EEC) No 377/93, the final date for the submission of tenders for the invitation to tender referred to in this Regulation, shall fall between the eighth and the 25th day following the date of publication of the individual invitations to tender. Article 5 1. The tendering security referred to in Article 15 of Regulation (EEC) No 377/93 shall be ECU 3,622 per hectolitre of alcohol at 100 % volume and shall be lodged with the Italian and Greek intervention agencies re- spectively for the quantities of 183 948,80 hectolitres and 17 481,642 hectolitres. Maintenance of the tender after the time limit for submitting tenders and the lodging of a guarantee to ensure export and of a performance guar- antee shall constitute the primary requirements within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (1) as regards the tendering security. The tendering security lodged for the invitation to tender referred to in Article 1 shall be released if the tender is not accepted or if the successful tenderer had lodged the entire guarantee to ensure export and the entire performance guarantee for the invitation to tender in question. 2. The guarantee to ensure export shall be ECU 5 per hectolitre of alcohol at 100 % vol. That guarantee shall be released by the intervention agency holding the alcohol only for each quantity of alcohol for which proof has been furnished that it has been exported within the time limit laid down in Article 6 of this Regulation. Notwithstanding Article 23 of Regu- lation (EEC) No 2220/85, and except in cases of force majeure, where the time limit referred to in Article 6 has not been complied with, the guarantee to ensure export of ECU 5 per hectolitre of alcohol at 100 % vol shall be forfeit as follows: (a) 15 % in all cases; (b) 0,33 % of the amount remaining after deduction of the 15 %, for each day the time limit in question is exceeded. 3. The performance guarantee shall be ECU 25 per hectolitre of alcohol at 100 % vol. This guarantee shall be released in accordance with Article 34(3)(b) of Regulation (EEC) No 377/93. 4. Notwithstanding Article 17 of Regulation (EEC) No 377/93, the guarantees on export and performance shall be lodged simultaneously with the Italian and Greek intervention agencies respectively for the quantities of 183 948,80 hectolitres and 17 481,642 hectolitres not later than the day of issue of a removal order. 5. The agricultural conversion rate to be applied for the conversion into national currency shall be that in force on the final day for the submission of tenders in the case of the guarantee to ensure export, as expressed in ecus per hl at 100 % vol. Article 6 1. The alcohol awarded under the invitation to tender referred to in Article 1 shall be exported by 30 June 1999 at the latest. 2. The alcohol awarded shall be used within two years from the date of first removal. Article 7 To be valid, tenders must indicate the place where end use of the alcohol awarded is to take place and must include an undertaking by the tenderer to the effect that the alcohol will be sent to that destination. The tender shall also include proof that the tenderer has binding commitments with an operator in the motor fuel sector in one of the third countries listed in Article 2 who has undertaken to dehydrate the alcohol awarded in one of those countries and to export it for use solely as motor fuel.(1) OJ L 205, 3. 8. 1985, p. 5. EN Official Journal of the European Communities 7. 10. 98L 270/14 Article 8 1. Before the awarded alcohol is removed, the interven- tion agency concerned and the successful tenderer shall take a reference sample and shall analyse that sample to verify the alcoholic strength expressed in % vol of the alcohol in question. Where the final results of the analysis of the sample show a difference between the alcoholic strength by volume of the alcohol to be removed and the minimum alcoholic strength by volume stated in the notice of invitation to tender, the following provisions shall apply: (i) the intervention agency shall, the same day, inform the Commission thereof in accordance with Annex II, as well as the storer and the successful tenderer; (ii) the successful tenderer may:  either agree to take over the lot with its character- istics as established, subejct to the Commissions agreement,  or refuse to take over the lot in question. In either case, the successful tenderer shall, the same day, inform the intervention agency and the Com- mission thereof in accordance with Annex III. Once these formalities have been completed, if he has refused to take over the lot concerned, he shall be imme- diately released from all his obligations relating to that lot. 2. Where the successful tenderer refuses the merchan- dise, as provided for in paragraph 1, the intervention agency shall supply him with another quantity of alcohol of the requisite quality, at no extra charge, within eight days. 3. If physical removal of the alcohol is delayed by more than five working days in relation to the date of accept- ance of the lot to be removed by the successful tenderer for reasons attributable to the intervention agency, the Member State shall be responsible for the payment of compensation. Article 9 1. Where the teste e code alcohol is removed and processed separately, notwithstanding Article 34(2) of Regulation (EEC) No 377/93, it shall be considered to have been used for the purpose laid down where:  proofs of arrival at destination and of the use of the processed alcohol as motor fuel are furnished,  losses during processing of the teste e code alcohol are justified; such losses must be attested by the inter- national surveillance firm designated in accordance with Article 38 of Regulation (EEC) No 377/93. 2. Where the teste e code alcohol is mixed with other alcohol, Article 34(2) of Regulation (EEC) No 377/93 shall apply for calculating losses of alcohol. Article 10 Notwithstanding the first subparagraph of Article 36(2) of Regulation (EEC) No 377/93, the alcohol contained in the vats indicated in the communication from the Member States referred to in Article 36 of Regulation (EEC) No 377/93 and covered by the invitation to tender referred to in Article 1 of this Regulation may be substi- tuted by alcohol of the same type by the intervention agencies holding the alcohol concerned in agreement with the Commission, or mixed with other alcohol deliv- ered to the intervention agency until a removal order is issued for that alcohol, in particular for logistical reasons. Article 11 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 October 1998. For the Commission Franz FISCHLER Member of the Commission EN Official Journal of the European Communities7. 10. 98 L 270/15 Member State Location Referencenumber of vat Volume in hectolitres of alcohol at 100 % vol Reference to Regulation (EEC) No 822/87 Type of alcohol ANNEX I INDIVIDUAL INVITATION TO TENDER No 245/98 EC I. Place of storage, volume and characteristics of the alcohol offered for sale ITALY Dist. Acquavite Srl 206,62 35 teste e code Aniello Esposito Srl Ã¯ £ § Pomigliano 86,47 36 teste e code Aniello Esposito Srl Ã¯ £ § Pomigliano 235,53 39 teste e code Bertolino SpA Ã¯ £ § Partinico-Platini 9 000,00 35 raw Bertolino SpA Ã¯ £ § Partinico-Platini 94,30 35 teste e code Bocchino &amp; C. SpA Ã¯ £ § Calamandrana 146,36 35 teste e code Bonollo SpA Ã¯ £ § Paduni-Anagni 25 000,00 35 raw Bonollo SpA Ã¯ £ § Fontana-Anagni 38,13 35 teste e code Bonollo SpA Ã¯ £ § Paduni-Anagni 987,71 35 teste e code Bonollo SpA Ã¯ £ § Torrita di Siena 695,10 35 teste e code Bonollo SpA Ã¯ £ § Fontana-Anagni 43,00 36 teste e code Bonollo SpA Ã¯ £ § Paduni-Anagni 17,14 36 teste e code Bonollo SpA Ã¯ £ § Paduni-Anagni 324,21 39 teste e code Bonollo Umberto SpA Ã¯ £ § Conselve Padova 74 845,96 35 raw Bonollo Umberto SpA Ã¯ £ § Conselve Padova 74 1 000,00 39 raw Bonollo Umberto SpA Ã¯ £ § Conselve Padova 74 232,51 35 teste e code Camel SpA Ã¯ £ § Povoletto 161,20 39 raw Cantine Sociali Venete Ã¯ £ § Ponte di Piave 30,09 35 good taste Cantine Sociali Venete Ã¯ £ § Ponte di Piave 748,66 35 raw Cantine Sociali Venete Ã¯ £ § Ponte di Piave 128,46 35 teste e code Carlino Reg SnC Ã¯ £ § Via Milano 49 67,00 35 teste e code Caviro-Coop Srl Ã¯ £ § Faenza 22 000,00 35 raw Caviro-Coop Srl Ã¯ £ § Faenza 417,33 35 teste e code EN Official Journal of the European Communities 7. 10. 98L 270/16 Member State Location Referencenumber of vat Volume in hectolitres of alcohol at 100 % vol Reference to Regulation (EEC) No 822/87 Type of alcohol Caviro-Coop Srl Ã¯ £ § Faenza 31,95 36 teste e code CO.NA.FRU.VIT.SOC.COOP. Ã¯ £ § Quistello 880,33 39 raw DCA SpA Ã¯ £ § Aprutina 289,32 35 teste e code DCA SpA Ã¯ £ § Aprutina 40,74 36 teste e code DCA SpA Ã¯ £ § Aprutina 17,14 39 teste e code DAuria SpA Ã¯ £ § Caldari 6 000,00 35 raw DAuria SpA Ã¯ £ § Caldari 245,44 35 teste e code DAuria SpA Ã¯ £ § Caldari 366,41 36 teste e code DAuria SpA Ã¯ £ § Caldari 612,99 39 teste e code De Luca Giacomo SAS Ã¯ £ § Via Trepuzzi 35 5 000,00 35 raw De Luca Giacomo SAS Ã¯ £ § Via Trepuzzi 35 65,80 35 teste e code Del Salento SpA Ã¯ £ § Taviano 4 768,43 35 neutral Del Salento SpA Ã¯ £ § Taviano 315,36 36 neutral Del Salento SpA Ã¯ £ § Castel S. Giorgio 512,22 35 teste e code Del Salento SpA Ã¯ £ § Taviano 320,92 35 teste e code Del Salento SpA Ã¯ £ § Castel S. Giorgio 70,57 36 teste e code Del Salento SpA Ã¯ £ § Taviano 891,72 36 teste e code Del Salento SpA Ã¯ £ § Castel S. Giorgio 624,16 39 teste e code Del Salento SpA Ã¯ £ § Gallipoli 16,03 39 teste e code Del Sud SpA Ã¯ £ § Rutigliano 927,05 35 teste e code Del Sud SpA Ã¯ £ § Rutigliano 287,61 36 teste e code Del Sud SpA Ã¯ £ § Rutigliano 401,57 39 teste e code DI.CO.VI.SA. Srl Ã¯ £ § Assemini 894,16 36 raw DI.CO.VI.SA. Srl Ã¯ £ § Assemini 28,41 35 teste e code DI.CO.VI.SA. Srl Ã¯ £ § Assemini 1,38 36 teste e code Dister Ã¯ £ § COOP.S.C.R.L. Ã¯ £ § Faenza 3 000,00 39 raw Dister Ã¯ £ § COOP.S.C.R.L. Ã¯ £ § Faenza 24,98 35 teste e code EN Official Journal of the European Communities7. 10. 98 L 270/17 Member State Location Referencenumber of vat Volume in hectolitres of alcohol at 100 % vol Reference to Regulation (EEC) No 822/87 Type of alcohol Dister Ã¯ £ § COOP.S.C.R.L. Ã¯ £ § Faenza 10,61 39 teste e code Enalco Srl Ã¯ £ § Savignamo 399,58 39 teste e code Enodistil SpA Ã¯ £ § Alcamo 1 Scampati 8 000,00 35 raw F. Palma SpA Ã¯ £ § Palo Del Colle 8,09 35 raw F. Palma SpA Ã¯ £ § Palo Del Colle 682,23 36 raw F. Palma SpA Ã¯ £ § SantAntimo 137,47 35 teste e code F. Palma SpA Ã¯ £ § SantAntimo 28,11 36 teste e code F. Palma SpA Ã¯ £ § SantAntimo 45,77 39 teste e code F.lli Balice SnC Ã¯ £ § Valenzano 7 000,00 35 raw F.lli Balice SnC Ã¯ £ § Valenzano 4,54 35 teste e code F.lli Cipriani SpA Ã¯ £ § Chizzola di Ala 5 000,00 35 raw F.lli Cipriani SpA Ã¯ £ § Chizzola di Ala 336,20 35 teste e code F.lli Cipriani SpA Ã¯ £ § Chizzola di Ala 810,41 39 teste e code F.lli Russo Ã¯ £ § S. Venerina via Ducci 1 800,00 36 raw F.lli Russo Ã¯ £ § S. Venerina via Ducci 0,27 35 teste e code F.lli Russo Ã¯ £ § S. Venerina via Ducci 33,11 39 teste e code G. Di Lorenzo Srl Ã¯ £ § Ponte Valleceppi 7 000,00 35 raw G. Di Lorenzo Srl Ã¯ £ § Ponte Valleceppi 1,50 35 teste e code G. Di Lorenzo Srl Ã¯ £ § Torgiano 542,65 35 teste e code G. Di Lorenzo Srl Ã¯ £ § Torgiano 16,70 39 teste e code GE.DIS SpA Ã¯ £ § Marsala Bartolotta 7 000,00 35 raw I.C.V. SpA Ã¯ £ § Borgoricco 2 461,77 35 raw I.C.V. SpA Ã¯ £ § Borgoricco 1 000,00 39 raw Inga e C. Srl Ã¯ £ § via Garibaldi 10 230,35 35 raw Inga e C. Srl Ã¯ £ § via Garibaldi 10 422,32 39 raw Inga e C. Srl Ã¯ £ § via Garibaldi 10 42,41 35 teste e code Kronion SpA Ã¯ £ § Fid. Scunchipani 5 000,00 35 raw Kronion SpA Ã¯ £ § Fid. Scunchipani 119,46 35 teste e code Kronion SpA Ã¯ £ § Fid. Scunchipani 86,26 36 teste e code EN Official Journal of the European Communities 7. 10. 98L 270/18 Member State Location Referencenumber of vat Volume in hectolitres of alcohol at 100 % vol Reference to Regulation (EEC) No 822/87 Type of alcohol Mazzari SpA Ã¯ £ § via Giardino 8/10 18 980,81 35 raw Mazzari SpA Ã¯ £ § via Giardino 8/10 299,55 35 teste e code Neri Srl Ã¯ £ § S. Silvestro 14 000,00 35 raw Neri Srl Ã¯ £ § S. Silvestro 240,64 35 teste e code RO.DI. San Severo Srl Ã¯ £ § Castel S. Giorgio 3,94 36 raw RO.DI. San Severo Srl Ã¯ £ § Fid. S. Severo 75,30 35 teste e code RO.DI. San Severo Srl Ã¯ £ § Castel S. Giorgio 167,47 36 teste e code RO.DI. San Severo Srl Ã¯ £ § Fid. S. Severo 898,48 36 teste e code RO.DI. San Severo Srl Ã¯ £ § Castel S. Giorgio 157,52 39 teste e code RO.DI. San Severo Srl Ã¯ £ § Fid. S. Severo 416,35 39 teste e code S.A.P.I.S SpA Ã¯ £ § Castel S. Giorgio 16,53 39 teste e code S.A.P.I.S SpA Ã¯ £ § S. Egidio M. Albino 18,26 39 teste e code S.A.S.R.I.V. SpA Ã¯ £ § Materdomini 0,88 36 raw S.A.S.R.I.V. SpA Ã¯ £ § Materdomini 20,79 35 teste e code S.V.A. SpA Ã¯ £ § Ortona 3 000,00 35 raw Villapana SpA Ã¯ £ § Villapana 6 000,00 35 raw Vinum SpA Ã¯ £ § Marsala Ã¯ £ § via Noto 2 200,00 35 raw Vinum SpA Ã¯ £ § Marsala Ã¯ £ § via Noto 83,00 36 teste e code TOTAL 183 948,80 GREECE UCA de Patras A3 845,91 35+36 raw Anthias 38 A4 906,70 35+36 raw ANTHIA A5 912,92 35 raw A6 691,04 35+36 raw A1 984,80 36 raw A2 965,97 36 raw A7 294,21 36 raw A7 420,65 35 raw A12 954,29 35 raw A13 961,77 35 raw A14 969,23 35 raw A15 961,48 35 raw Meligalas Industrial Estate 1 1 022,27 35+36 raw Elliniki Tartariki SA 2 1 008,46 35+36 raw Kalamata 3 842,57 35+36 raw 4 988,27 35+36 raw 5 1 008,69 35+36 raw 7 994,62 35+36 raw 8 992,48 35+36 raw EN Official Journal of the European Communities7. 10. 98 L 270/19 Member State Location Referencenumber of vat Volume in hectolitres of alcohol at 100 % vol Reference to Regulation (EEC) No 822/87 Type of alcohol P.A. Tzara 4016 217,72 35+36 raw Dokos (Chalkida) 8 204,12 35+36 raw Eubae 10 333,48 35+36 raw TOTAL 17 481,642 GRAND TOTAL 201 430,442 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2,415 per litre or the equivalent thereof in Italian lire or Greek drachmae, obtain samples of the alcohol offered for sale taken by a representative of the intervention agency concerned. II. Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and dehydrated in one of the third countries listed in Annex II to Regulation (EEC) No 377/93 for use exclusively as motor fuel. Evidence relating to the destination and use of the alcohol is to be obtained by an international surveillance firm and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III. Submission of tenders 1. Tenders should be submitted for a quantity of 201 430,442 hectolitres of alcohol, expressed in hectolitres of alcohol at 100 % vol. Any tender relating to a smaller quantity will not be considered. 2. Tenders must:  be sent by registered post to the European Commission, 200 rue de la Loi/Wetstraat, B-1049 Brussels, or  be submitted at the reception of the Loi 130 building of the European Commission, 130 rue de la Loi/Wetstraat, B-1049 Brussels, between 11 a.m. and 12 noon on the date mentioned in point 4. 3. Tenders must be enclosed in a sealed envelope marked Tender for individual sale No 245/98 EC (alcohol), DG VI (E-2), to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission. 4. Tenders must reach the Commission not later than 12 noon (Brussels time) on 19 October 1998. 5. Tenders must state the name and address of the tenderer and must: (a) include a reference to individual sale by tender No 245/98 EC; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93, specify the final destination of the alcohol awarded and include proof of a commitment with an operator for dehydration and use solely as motor fuel. 6. Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agencies:  AIMA, via Palestro 81, I-00185 Roma (tel. 47 49 91; telex 62 03 31, 62 02 52, 61 30 03; fax 445 39 40, 495 39 40), for the quantity of 183 948,80 hectolitres.  Ministry of Agriculture, Didagep, 241, Acharnon Street, Athens (tel. 867 76 48; telex 221701; fax 867 11 11), for the quantity of 17 481,642 hectolitres. That security must be 3,622 per hectolitre of alcohol at 100 % vol. EN Official Journal of the European Communities 7. 10. 98L 270/20 ANNEX II The only telex and fax numbers in Brussels to be used are: DG VI (E-2) (for the attention of Mr Chiappone/Mr Carnielli)  telex: 22037 AGREC B, 22070 AGREC B (Greek characters),  fax: (32 2) 295 92 52. ANNEX III Communication of refusal or acceptance of lots under the individual invitation to tender for the export of vinous alcohol opened by Regulation (EC) No 2142/98 Ã¯ £ § Name of the successful tenderer: Ã¯ £ § Date of award of contract: Ã¯ £ § Date of refusal or acceptance of the lot by the successful tenderer: Lot No Quantityin hectolitres Location of alcohol Reason for refusal or acceptance to take over